Title: To John Adams from Henry Clay, 27 August 1825
From: Clay, Henry
To: Adams, John


				
					Sir
					Washington 27 August 1825
				
				Mr. Rabello being about to visit Boston and your residence, and being very desirous of the honor of your acquaintance, I take particular satisfaction in introducing him to you as the Chargé des Affaires of the Emperor of Brazil and as a gentleman whose official and private intercourse with me has inspired me with high respect for him.I have the honor to be / with great respect /  Your obedient Servant
				
					H. Clay
				
					
				
			